DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims regarding the limitations “a connecting portion” and “band attachment part” in the reply filed on 05/17/2022 is acknowledged. The 112(f) interpretation is withdrawn.
Applicant’s arguments filed 05/17/2022 with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a band for surgical wound suture, classified in A61B 2017/086.
II. Claim 10, drawn to a method of applying a band for surgical wound suture, classified in A61B 17/085.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case. the product as claimed can be used in a materially different process of using that product. For example, the product as claimed does not require an adhesive layer and therefore could be directed towards a wound closure device that uses other attachment means besides adhesion.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “one of the band attachment part” in line 9, which should read “one of the band attachment parts”.
Claim 1 recites “the other of the band attachment part” in line 9, which should read “an other of the band attachment parts”.
Claim 1 recites “the band attachment part includes” in line 11, which should read “each of the band attachment parts include”.
Claim 1 recites “in the right direction” in line 14, however it appears to the examiner that the limitation is not needed and that the claim is much clearer without it. Examiner suggests to remove “in the right direction”.
Claim 2 recites “wherein a wound is sutured” in lines 1-2, which should read “wherein a wound is configured to be sutured” since the claims are directed to an apparatus, not a method. The current limitation reads as if a method is being claimed “wherein a wound is sutured”, whereas in an apparatus claim “configured to” language is a functional limitation of the device that discloses what the device is capable of doing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection" in line 7.  There is insufficient antecedent basis for this limitation in the claim since “a connection” was not recited in claim 1. For examination purposes, “the connection” will be interpreted as “a connection” in claim 1. 
Claim 1 recites “a band attachment part is coupled or formed at both ends” in lines 7-8. It is unclear to the examiner what “at both ends” is referring to i.e. both ends of the connection portion, both ends of the first band, both ends of the second band, etc. For examination purposes, the limitation is interpreted as “a band attachment part is coupled or formed at each end of the connection portion” for clarity purposes.
Claim 1 recites the limitation "the left band" in line 9.  There is insufficient antecedent basis for this limitation in the claim since “the left band” was not recited in claim 1. For examination purposes, “the left band” will be interpreted as “the first left band or the second left band” in claim 1. 
Claim 1 recites the limitation "the right band" in line 10.  There is insufficient antecedent basis for this limitation in the claim since “the right band” was not recited in claim 1. For examination purposes, “the right band” will be interpreted as “the first right band or the second right band” in claim 1. 
Claim 1 recites “a connecting point of the band attachment part” in lines 13. It is unclear to the examiner if “the band attachment part” is referring to the previously recited “one of the band attachment part is coupled to the left band, and the other of the band attachment part is coupled to the right band”. For examination purposes “a connecting point of the band attachment part” is interpreted as “a connecting point of the other of the band attachment part”, for clarification purposes.
Claim 2-6, and 9 are rejected based on their dependency to the above claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind (US 20050284801) in view of Barabe (US 4696301) and Lebner (US 20050020956).
[The examiner notes that the embodiment of Fig. 6 is considered to anticipate the claims; however, Figs. 1-5 are referenced for like features or descriptions that are not shown or described in the sixth embodiment]
Regarding claim 1, Tacklind discloses a band for surgical wound suture (Fig. 6), comprising: 
a first band constituted by a first left band (11) and a first right band (21) (Figs. 1 and 6; para. 0021);
and a second band located above the first band and constituted by a second left band (22) and a second right band (12) (Figs. 1 and 6; para. 0021),
wherein the first left band (11) is connected to the second right band (12) (Fig.1; para. 0020-0021), and the first right band (21) is connected to the second left band (22) (Fig.1; para. 0020-0021),
 wherein a connection is performed by a connecting portion (filaments/tensile band 13) (Figs. 1 and 2; para. 0019)  in which a band attachment part (see annotated Fig. 2 below) is formed at both ends of the connection portion 13, and one of the band attachment part is coupled to the left band (Fig. 2), and another of the band attachment part is coupled to the right band (Fig. 2), wherein the band attachment part includes a predetermined area (para. 0005), and a connecting point of the band attachment part (see annotated Fig. 2 below) and the second right band 12 is located in the right direction opposite to the first left band 11 (Figs. 2 and 6).

    PNG
    media_image1.png
    444
    460
    media_image1.png
    Greyscale

Annotated Fig. 2 of Tacklind
However, Tacklind fails to disclose the connecting point of the band attachment part and the second right band is located in the right direction opposite to the first left band at an upper surface of the second right band.
Barabe in the same field of endeavor teaches a method of constructing a wound closure device comprising a base member 34 having a connecting portion (32) in which a band attachment part is formed (see annotated Fig. 8 below), a connecting point of a band attachment part is located at an upper surface of the base member(col. 2 lines 61-68 and col. 3 lines 1-7).

    PNG
    media_image2.png
    304
    483
    media_image2.png
    Greyscale

Annotated Fig. 8 of Barabe
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the location of the connecting point in Tacklind to include the connecting point of the band attachment at the upper surface, as taught by Barabe, particularly since such a modification is a substitution for one connecting point location for another i.e. upper surface connecting point vs. a connecting point between the band. The substitution of one connecting point for another would yield the predictable result of a means for securably attaching the connecting portion to the base.
However, Tacklind fails to disclose wherein the band attachment part includes a predetermined area having a width wider than a width of the connecting portion.
Lebner in the same field of endeavor teaches a wound closure device comprising anchoring members (16,17) having connecting portions (24), wherein each connection portion includes a band attachment part formed at an end (Fig. 3; para. 0048), and wherein each of the band attachment parts (26) includes a predetermined area having a width wider than a width of the connecting portion (24) for the purpose of maximizing the area of adhesive contact between the band attachment parts and the anchoring members, and thereby providing greater security (para. 0019). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the filaments/tensile bands in Tacklind to include the width of the band attachment parts being wider than the width of the connecting portions as taught by Lebner in order to maximize the area of adhesive contact between the band attachment parts and the anchoring members/ first and second bands, and thereby providing greater security (para. 0019)..
Regarding claim 2, Modified Tacklind discloses wherein a wound is configured to be sutured by pulling the second left band (22) to the left and the second right band (12) to a left direction and a right direction (Fig. 3; para. 0027-0028 of Tacklind).
Regarding claim 3, Modified Tacklind discloses further comprising a support layer (membrane (30) (Fig. 2 of Tacklind), an adhesive layer (14, 15, 24, 25) (Fig. 2) located under the support layer (para. 0025 of Tacklind), and a release paper layer (63,64) located under the adhesive layer (Fig. 6; para. 0020, 0025 and 0033 of Tacklind).
Regarding claim 4, Modified Tacklind discloses wherein the release paper layer has an extension portion (tabs on the release paper layers 63, 64 shown in Fig. 6 of Tacklind) extending out of the support layer (para. 0033 of Tacklind).
Regarding claim 5, Modified Tacklind discloses wherein the adhesive layer includes a first adhesive layer (14) and a second adhesive layer (24) (Fig. 2 of Tacklind), the first adhesive layer (14) is located under the first left band (11) and the second adhesive layer (24) of the first right band (21) (Fig. 2 of Tacklind), and are attached to one release paper layer (64) (Fig. 6; para. 0033).
Regarding claim 9, Modified Tacklind discloses a plurality of connecting portions (Fig. 1; para. 0019 of Tacklind).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tacklind (US 20050284801) in view of Barabe (US 4696301) and Lebner (US 20050020956), as applied to claim 5 above, and further in view of Lin (US 20180110658) .
Regarding claim 6, Tacklind discloses all of the limitations set forth above in claim 5, including wherein the second band (12, 22) includes release paper layer (63) (Fig. 6; para. 0033). However, Tacklind fails to disclose wherein the release paper layer under the second left band and the second right band is divided into an inner release paper and an outer release paper at the second left band and the second right band, respectively.
Lin in the same field of endeavor teaches a wound patch comprising an adhesive layer (12), wherein the adhesive layer (12) is attached to an inner (32) and outer (31) release paper layers (Figs. 1-4; para. 0020-0021) since using a single release paper would cause the user to directly contact the adhesive layer once the release paper is removed, resulting in reduced adhesion of the patch and an increased possibility of patch detachment. Therefore, having an inner and outer release paper is advantageous because it allows the user to maneuver the patch via. the outer release paper, when the inner release paper, without the user directly contacting the exposed adhesive layer during application of the patch to a target site on the skin (para. 0003 and 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the single release paper layer under the second right band and the second left band (12, 22) to include the inner and outer release paper layers under the second band in Lin in order to prevent the user from grasping the adhesive portion of the band when applying the second band to the skin; thereby allowing the second band to individually adhere the inner portion of the second band to the first band and the outer portion of the second band to the skin without reducing the adherence (para. 0003 and 0020-0021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771